Citation Nr: 0335664	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975 and from March 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.


REMAND

The claim on appeal is remanded so that the veteran may be 
given the videoconference hearing before the Board that, it 
is apparent from the claims file, he has properly requested.  
See 38 C.F.R. § 19.9 (2003).

In VA Form 9, Appeal to Board of Veterans' Appeals, received 
in February 2003, the veteran requested a personal hearing 
before the Board at the RO (Travel Board hearing).  He also 
requested a hearing before a decision review officer at the 
RO.  One was subsequently scheduled, but he did not report.  
In a VA Form 21-4138, Statement in Support of Claim, that he 
submitted in December 2003, the veteran stated that he was 
changing his request to one for a personal hearing before the 
Board by videoconference (videoconference hearing).  At that 
time, the RO had not scheduled the Travel Board hearing.

It appears that, in effect, the veteran canceled his request 
for a Travel Board hearing and submitted a separate request 
for a videoconference hearing.  A claimant may withdraw a 
request for a hearing before the Board at any time before the 
date of the hearing.  38 C.F.R. § 20.702(e) (2003).  A 
claimant may request a hearing before the Board when 
submitting the substantive appeal or any time thereafter, 
subject to the restrictions in Rule 1304 (38 C.F.R. § 1304).  
38 C.F.R. § 20.703 (2003).  The restrictions of Rule 1304 do 
not apply in this case, and the veteran's request for a 
videoconference hearing was valid.

No videoconference hearing has been scheduled.  Therefore, 
the claim must be remanded so that the RO may schedule the 
veteran for this hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the requested 
hearing by videoconference before a 
Veterans Law Judge and provide the 
veteran and his representative with due 
notice thereof.

After the hearing has been held, the case should be 
returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West -) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




